107 F.3d 923
323 U.S.App.D.C. 290
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Carolyn P. HUGER, Appellantv.Hardy D. FRANKLIN, Appellee
No. 95-7122.
United States Court of Appeals, District of Columbia Circuit.
Oct. 18, 1996.

Before SILBERMAN, RANDOLPH, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED and ADJUDGED that the district court's order filed April 11, 1995, granting summary judgment for appellee, be affirmed.  There are no genuinely disputed issues of material fact, and, viewing the evidence in the light most favorable to appellant, appellee is entitled to judgment as a matter of law.  See Celotex Corp. v. Catlett, 477 U.S. 317, 322 (1986);  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-52 (1986).  Appellant has failed to demonstrate by a preponderance of the evidence that appellee's failure to promote her to a supervisory position was the result of discriminatory animus based on race or gender.  See Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248, 252-53 (1981).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.